DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 12/6/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2018/0076020) in view of Burgess et al (US 2016/0148787) , Graoui et al (US 2019/0172716) and Roth et al (US 4,062,319).
With respect to Claim 1, Wu et al  discloses a processing tool comprising (Figure 4): a pre-clean chamber (Figure 4, 120, paragraphs 47-49) having a substrate support (inherent, as a substrate is placed in the pre-clean chamber) therein, a buffer station (Figure 4, 151 and 152 and paragraph 46); a robot (Figure 4, 117 and paragraph 49) configured to access the pre-clean chamber and the buffer station (Figure 4 and paragraphs 46-50); and a controller (Figure 4, 195, paragraphs 49-52) connected to the pre-clean chamber, the buffer station and the robot. See Figure 4 and corresponding text, especially paragraphs 46-52. Moreover,  Wu et al disclose the formation of capping layers (paragraph 15), which can be considered barrier layers. 
Wu et al differs from the Claims at hand in that Wu et al does not disclose “the pre-clean chamber including a shutter disk comprising a getter material” and “the controller having one or more configurations selected from: sputtering the shutter disk to deposit a getter material, etching a substrate with a plasma to remove native oxides and form a cleaned substrate”.
	Burgess discloses a pre-clean chamber (paragraph 32) in a multiprocessing tool. Moreover, Burgess et al discloses “the pre-clean chamber including a shutter disk comprising a getter material”. See paragraphs 18-21 and 51-56. Within the plasma etching/preclean module Burgess et al  disclose a processing method, the method comprising depositing a thickness of a getter material (paragraph 51)  on walls of a processing chamber; and etching a substrate with a plasma (Figure 2 and corresponding text; paragraphs 32-34) in the processing chamber to form a cleaned substrate, wherein etching the substrate releases outgassing molecules which are chemically bound to the getter material (paragraph 51). See Figures 2-3 and corresponding text; and paragraphs 32-55. Moreover, Burgess et al discloses a moveable shuttering system (paragraphs 18 and 56) and sputtering a gettering material which is placed on the lid (paragraphs 20-21) and coil (paragraph 13), to deposit the gettering material on walls of the chamber (paragraph 51).  
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the preclean module of Burgess et al, in the multiprocessing tool of Wu et al for its known benefit in the art as a known preclean module as disclosed by Burgess et al.  The use of a known component, a preclean module, for its known benefit, as a preclean module in a multiprocessing tool, would have been prima facie obvious to one of ordinary skill in the art.

	Neither Wu et al nor Burgess et al disclose plasma etching “to remove native oxides”, in forming the cleaned substrate; and do not disclose “sputtering the shutter disk”. 
Graoui et al is relied on to disclose plasma etching substrates to clean them, involves the removal of native oxides. See paragraphs 80-81.
Roth et al is relied upon to disclose sputtering a disk-like moveable shutter with titanium and its benefit in gettering reactive gases such as oxygen. The gettering material is titanium. See Figure 2 and corresponding text; column 3, lines 40-50; and column 5, lines 15-50.  
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the plasma etching in the process of the preclean module of Wu et al and Burgess et al, for its known benefit in the art of removing oxides, as disclosed by Graoui et al, to obtain a cleaned substrate. The use of a known process, plasma etching, for its known benefit, removing native oxides, would have been prima facie obvious to one of ordinary skill in the art.  Moreover, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to transfer and sputter a shutter disk  in the process of Wu et al and Burgess et al, which uses a moveable shutter,  for its known benefit in the art of gettering oxygen, as disclosed by Roth et al.
	With respect to Claim 2, Wu et al disclose the buffer station is within the pre-clean chamber (buffer station is configured to clean in paragraph 46).
	With respect to Claim 3, Wu et al the buffer station is in a chamber adjacent to the pre-clean chamber. See Figure 4 and corresponding text.
	With respect to Claim 4, Wu et al disclose further comprising at least one slit valve for accessing the pre-clean chamber and the buffer station. See Figure 4, 160 and paragraph 47. 
	With respect to Claim 5, Wu et al discloses wherein the controller comprises one or more of a central processing unit (CPU), a memory, input/output (I/O) or support circuits. See paragraph 53.
	With respect to Claim 6, the combined references make obvious the limitation “wherein etching the substrate releases outgassing molecules, which are chemically bound to the getter material”, as Burgess et al and Roth et al disclose the outgassing molecules comprise one or more of oxygen, carbon monoxide, carbon dioxide or water are chemically bound to the getter material. See paragraph 51 of Burgess et al; and column 5, lines 15-50 of Roth et al.
	With respect to Claim 7, the combined references make obvious the limitation “the getter material comprises one more of titanium, barium or cerium” . See paragraph 51 of Burgess; and column 5, lines 15-50 of Roth et al.
	With respect to Claim 8, the combined references make obvious the limitation “the plasma comprises one more of argon or helium”. See Burgess et al paragraph 41.
	With respect to Claim 9,  Graoui et al discloses the substrate comprises one or more of aluminum, copper an oxide layer or a polymer layer. See paragraph 80-81, native oxides.



	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
December 16, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812